DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 Claims 1-20 in the reply filed on 8/17/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,3, and 13-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2,14, and 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention and the claim is rendered unclear.

Claim 15 recites the limitation " the at least one media chamber ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 9-11, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsson (US 2004/0202579).

which has a central axis of rotation and has at least one access opening arranged proximally to the axis of rotation at least one cultivation chamber arranged distally to the axis of rotation and at least one channel connecting the at least one access opening to the at least one cultivation chamber. (See Larsson Abstract Figs. 4-5 and 8 wherein a device for cultivating cells comprises a carrier plate unit with a central axis of rotation, i.e. center of the disk.  An access opening 8/23/24 to add fluids is arranged proximally to a cultivation chamber 2/9/30 with a channel 10/25 connecting the two.)

Regarding claim 2 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit has a central region having at least one connecting device, in 

Regarding claim 4 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the at least one channel is a branched or unbranched channel. (See Larrsson Fig. 8 wherein the channel has branches, i.e. is branched.)

Regarding claim 5 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the at least one channel connects the at least one access opening to at least two cultivation chambers. (See Larsson Fig. 8 wherein the channel connects the access opening to at least two cultivation chambers 30 and 31.)

Regarding claim 6 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the channel has at least two cultivation chambers directly adjoining the channel at least over a part of its length. (See Larsson Fig. 8 wherein the channel has at least two cultivation chambers 30 and 31 directly adjoining the channel over a part of its length.)

Regarding claim 9 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the at least one access opening is designed as a loading chamber which has at least two access openings. (See Larsson Fig. 8 wherein the access opening 24 is a loading chamber with at least t2o access openings 26.)



Regarding claim 11 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein  the first carrier plate has the at least one access opening the at least one cultivation chamber and the at least one channel connecting the at least one access opening and the at least one cultivation chamber. (See Larsson Figs. 2 and 6 wherein the first carrier plate unit comprises an access opening, cultivation chamber and channel.)

Regarding claim 16 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit additionally comprises a reservoir for liquids, in particular for cell culture medium or active ingredients to be studied. (See Larsson Fig. 8 wherein there is a reservoir for liquids 25 is provided.)

Regarding claim 17 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit has the form of a disk. (See Larsson Abstract and Figs 6-8 wherein the carrier plate unit is a disk.)

Regarding claim 19 Larsson et al. discloses all the claim limitations as s set forth above as well as the device wherein the carrier plate unit is constructed from glass or a polymer material. (See Larsson [0065]-[0067] wherein the carrier plate is formed from a polymer.)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2004/0202579) as applied to claims above.


Further assuming arguendo with respect to such a curvature it is noted that It is noted that such a modification would have required a mere change in shape which would have been obvious to one of ordinary skill in the art at the time of filing because he change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding claim 18 Larrson discloses all the claim limitations as set forth above as well as the device may comprise numerous wells but does not specifically disclose it being designed as a micro-titration plate.
It is noted that such a modification would have required a mere change in shape/duplication of parts which would have been obvious to one of ordinary skill in the art at the time of filing because he change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Also mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2004/0202579) as applied to claims above, and further in view of Kim et al. (US 2010/0233801).

Regarding claim 3 Larsson discloses all the claim limitations as set forth above but does not specifically disclose wherein the device has at least one, preferably peripherally arranged, locking device for a rotational device.

Kim et al. discloses a rotating microfluidic device which has at least one peripherally arranged locking device for a rotational device, i.e. cap and/or clamp. (See Kim Abstract Fig. 1-2 and [0005] and [0011])

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a locking device as described by Kim et al. in the device of Larsson et al. because such a locking device allows secure and stable rotation of a microfluidic device to effect fluid movement as would be desirable in the device of Larsson.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US 2004/0202579) as applied to claims above, and further in view of Wang et al. (US 2019/0161715).

Regarding claims 12-15 Larsson discloses all the claim limitations as set forth above but does not specifically disclose a media opening, media reservoir and media channel. 

Wang et al. discloses a microfluidic cell culture device comprising a first carrier plate having an inlet opening, a culture chamber and a channel connecting the two. Also discloses a the second carrier plate has at least one media opening at least one media chamber and at least one media channel connecting the at least one media opening to the at least one media chamber and wherein the 

Wang also discloses wherein at least one separating device membrane, is arranged between the first carrier plate and the second carrier plate. Also wherein the at least one cultivation chamber of the first carrier plate and the at least one media chamber of the second carrier plate are formed overlapping and have a fluidic connection via the membrane. (See Wang Figs. 1-2 and 12 wherein a membrane 103 separates the first carrier unit 101 from the second carrier unit 102 such that the two units overlap and provide fluid flow therebetween.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a media supply and separation layers as described by Wang et al. in the device of Larsson because such layers allow the addition of materials to cells cultured in a microfluidic system so that they may be effectively and dynamically grown and tested as would be desirable in the device of Larsson.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M HURST/               Primary Examiner, Art Unit 1799